ORDER FOR PROBATION
The above entitled disciplinary proceedings come before the court for disposition previously deferred in an opinion filed on February 24, 1978,' Minn., 264 N.W.2d 629. It now appearing that respondent Nord-strom has fully complied with the conditions imposed by the court in that opinion,
IT IS ORDERED that he be permitted to continue the practice of law in the State of Minnesota for a probationary period of five years on the following terms:
A. That Respondent refrain from the use of alcohol.
B. That Respondent regularly attend meetings of Alcoholics Anonymous, or other outpatient alcohol treatment program acceptable to Petitioner.
C. That Respondent enter into agreements with Petitioner for the supervision of his professional activities by one or more supervising attorneys. That the supervising attorney(s) should periodically review Respondent’s books, records, ledgers, and accounts pertaining to his office and trust accounts to ensure compliance with DR 9-102 and DR 9-103; shall periodically review Respondent’s financial obligations to determine that Respondent is maintaining an orderly arrangement for payment of those obligations; and shall keep informed whether Respondent is continuing to abstain from the use of alcohol.
D. That the terms and conditions of the current agreement between the Respondent and the successor conservator of the conservatorships of Grace Nordstrom and Bruce A. Nordstrom, Redwood County Probate Court File Nos. P 461 and P 460 be complied with in all respects by the Respondent. In the event that there is any modification of the current agreement between the conservator and the Respondent, the Respondent shall immediately inform the Petitioner.
E. That Respondent and his supervising attorney(s) jointly file biannual written reports to Petitioner, informing him of Respondent’s continued abstinence from the use of alcohol, and of Respondent’s compliance with the other terms and conditions of probation.
F. That Respondent at all times comply with the provisions of the Code of Professional Responsibility governing attorneys in the State of Minnesota.
IT IS FURTHER ORDERED that a violation of probation shall be independent grounds for disciplinary measures which will authorize the Administrative Director on Professional Conduct to convene a hearing before a panel of the Lawyers Professional Responsibility Board on seven days notice to initiate appropriate sanctions.